


Exhibit 10.23

 

SECOND AMENDMENT OF LEASE

 

THIS AGREEMENT made this 29th day of April, 2002 between Edgewood General
Partnership, 1408 North Westshore Boulevard, Suite 150, City of Tampa, County of
Hillsborough, State of Florida, herein referred to as “Landlord”, and Cross
Country TravCorps, a Florida Corporation, successor in interest to H R Logic,
Inc. at 1408 North Westshore Boulevard, Suite 200, City of Tampa, County of
Hillsborough, State of Florida, herein referred to as “Tenant”:

 

The parties hereto have entered into a Lease Agreement dated July 6,2000
(hereinafter referred to as the “Lease”) by and between H.R. Logic, Inc. and
Edgewood General Partnership, and a First Amendment of Lease dated
December 7,2000 (hereinafter the “First Amendment”), a copy of both which are
attached hereto as Exhibit “A” affecting the property described as follows:

 

“Tower II, Suite 200 comprising of 4,621 rentable square feet (the “Existing
Premises”), located in the Tower II, Building, 1408 North Westshore Boulevard,
Tampa, Florida 33607;”

 

The parties desire to enter into a new agreement modifying or supplementing the
provisions of the Lease as follows:

 

1.              Premises.  Tenant shall relocate and expand the entire Existing
Premises to Suite 300 comprising of 15,698 rentable square feet (hereinafter the
“New Premises”), collectively and as depicted in the attached Exhibit “B.” All
references in the Lease (as amended) to the Premises shall mean the “New
Premises.”

 

Upon relocation to the New Premises Tenant shall relinquish its Existing
Premises to the Landlord and shall no longer be responsible for rental payments
for the Existing Premises for the period thereafter.

 

2.              Tenant Improvements.  Landlord will build out the New Premises
based on the Space Plan shown in the attached Exhibit “C” and the Scope of Work
herein attached as Exhibit “D”. The Landlord’s total out of pocket cost for the
Scope of Work in Exhibit “D” shall not exceed One Hundred Twenty Three Thousand
Three Hundred and 76/100 Dollars ($123,300.76).

 

Any work or Tenant Improvements requested by the Tenant beyond the Scope of Work
set forth in Exhibit “D” shall be a matter solely between Tenant and the
contractor performing the improvements and all expenses and financial
arrangements and payment relating to such additional work shall be a matter
solely between Tenant and such contractor. Tenant is advised that such
contractor may request such payment in advance for such work to be performed
beyond that set forth in Exhibit “D” set forth.

 

3.              Term and Commencement.  The term of the New Premises shall be
for not less than sixty-five (65) months to commence on July 1, 2002 (“the
anticipated Commencement Date”) or upon the substantial completion of the Tenant
Improvements, and the date the Landlord delivers to

 

--------------------------------------------------------------------------------


 

Tenant possession of the Premises (the “Actual Commencement Date”); and to
expire on the last day of the 65th calendar month after the Actual Commencement
Date.

 

4.              Rent.  Section 4 of the First Amendment of Lease, “Rent” shall
be nullified and the new Base Rent for the New Premises shall be as defined
below:

 

TERM

 

BASE RENTAL RATE*

 

MONTHLY RATE

 

Months 1 - 12

 

$

20.00

 

$

26,163.33

 

Months 13 - 24

 

$

20.60

 

$

26,948.23

 

Months 25 - 36

 

$

21.65

 

$

28,321.81

 

Months 37 - 48

 

$

23.00

 

$

30,087.83

 

Months 49 - 60

 

$

24.38

 

$

31,893.10

 

 

All provisions of the Lease Agreement are incorporated herein and are hereby
modified or supplemented to conform herewith, but in all respects are to and
shall continue in full force.

 

IN WITNESS WHEREOF, the parties have executed this Modification under seal the
day and year first written above.

 

SIGNED AND SEALED AND

DELIVERED

 

 

 

 

IN THE PRESENCE OF:

 

 

 

 

 

 

TENANT:

 

 

 

 

Cross Country Travcorps,

 

 

 

 

A Florida Corporation

 

 

 

 

 

 

/s/ illegible

 

By:

/s/ Vickie Anenberg

 

Witness 1 as to Tenant

 

 

 

 

 

 

 

 

 

/s/ illegible

 

Title:

President

 

Witness 2 as to Tenant

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

/s/ illegible

 

Edgewood General Partnership

 

Witness 1 as to Landlord

 

 

 

 

 

 

By:

/s/ David Henry Simon

 

/s/ illegible

 

 

 

 

Witness 2 as to Landlord

 

Title:

As President of Daper Tampa, Inc.

 

 

 

 

A General Partner of Edgewood

General Partnership

 

 

2

--------------------------------------------------------------------------------


 

Exhibits are available upon request.

 

3

--------------------------------------------------------------------------------
